UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
RICHARD DOWNING,                                             :
                           Plaintiff,                        :
v.                                                           :
                                                             :   ORDER
PHELPS MEMORIAL HOSPITAL,                                    :
NORTHWELL HEALTH INC., BARUCH                                :   16 CV 1114 (VB)
BERZON, M.D., SANDRA CARNICIU, M.D., :
and THOMAS LEE, M.D.                                         :
                           Defendants.                       :
-------------------------------------------------------------x

        On February 12, 2016, plaintiff Richard Downing commenced this action against
defendants Tappan Zee Constructors, LLC, Traylor Bros., Inc, The Tug Prospector, and The
Material Barge (the “Maritime Defendants”). (Doc. #1). In the complaint, plaintiff alleged
subject matter jurisdiction pursuant to the Jones Act, 46 U.S.C. § 30104 and the General
Maritime Law and the admiralty jurisdiction of the United States under 28 U.S.C. § 1333. (Doc.
#1).

         On October 11, 2016, and February 23, 2017, plaintiff amended his complaint to include
medical malpractice claims against defendants Phelps Memorial Hospital, Northwell Health,
Inc., Baruch Berzon, M.D., Sandra Carniciu, M.D., and Thomas Lee, M.D. (collectively the
“Medical Defendants”). (Docs. #39, 77). In plaintiff’s third amended complaint (“TAC”), he
alleged subject matter jurisdiction over the Maritime Defendants pursuant to the Jones Act and
28 U.S.C. § 1333 and supplemental jurisdiction over the Medical Defendants for his medical
malpractice claims pursuant to 28 U.S.C. § 1367. (Doc. #77 (“TAC”) ¶ 1). He also alleged
jurisdiction “over the seventh cause of action . . . by virtue of this Court’s diversity jurisdiction.”
(TAC ¶ 2).1

      In their answers to the TAC, Northwell Health and Phelps Memorial Hospital denied
whether the Court had subject matter jurisdiction. (See Docs. #81, 82 at ¶¶ 2, 30).

        On February 3, 2020, the parties submitted and the Court so ordered a stipulation of
discontinuance with prejudice as to plaintiff and Tappan Zee Constructors (Doc. #302), and a
stipulation of discontinuance with prejudice as to cross claims between Tappan Zee
Constructors, LLC and the Medical Defendants. (Doc. #303).2 Thus, plaintiff’s claims pursuant
to the Jones Act and 28 U.S.C. § 1333 are no longer proceeding.



1
      The seventh cause of action was for medical malpractice against the Medical Defendants.
(TAC ¶¶ 112–125).
2
       Defendants Traylor Bros., Inc, The Tug Prospector, and The Material Barge had
previously been terminated from the case. (See Docs. ## 130, 188).
                                                         1
        “[D]istrict courts may decline to exercise supplemental jurisdiction over a claim” in
which the court has original jurisdiction, if “the district court has dismissed all claims over which
it has original jurisdiction.” 28 U.S.C. § 1367(c); see also Nowak v. Ironworkers Local 6
Pension Fund, 81 F.3d 1182, 1188 (2d Cir. 1996). Whether to exercise jurisdiction is within the
discretion of the district court. See Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635 (2009)
(“With respect to supplemental jurisdiction, a federal court has subject-matter jurisdiction over
specified state-law claims, see §§ 1367(a), (c), and its decision whether to exercise that jurisdiction
after dismissing every claim over which it had original jurisdiction is purely discretionary.”).
        Accordingly, it is HEREBY ORDERED:
        1.      Plaintiff shall submit a letter to the Court, not to exceed ten pages, explaining its
position respecting subject matter jurisdiction by April 17, 2020.
        2.       The Medical Defendants may submit a joint response, not to exceed ten pages,
explaining their position respecting subject matter jurisdiction by May 1, 2020. In their letter, the
Medical Defendants shall note any disagreements among the defendants on the issue of subject
matter jurisdiction.
Dated: April 3, 2020
       White Plains, NY

                                                 SO ORDERED:



                                                 ____________________________
                                                 Vincent L. Briccetti
                                                 United States District Judge




                                                    2
